ORDER
The Disciplinary Review Board having reported to the Court, recommending that JEFFREY J. GRENELL of VERNON, who was admitted to the bar of this State in 1972 be suspended from the practice of law for a period of two years for his violations of RPC 3.1 (institution of frivolous proceedings); RPC 3.3(a) (knowingly making a false statement to a tribunal); RPC 3.5(c) (engaging in conduct intended to disrupt a tribunal); and RPC 8.4(d) (displaying conduct prejudicial to the administration of justice), and further recommending that respondent thereafter *117be placed on disability inactive status until fit to practice, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and JEFFREY J. GRENELL is suspended for a period of two years, effective March 30, 1992; and it is further
ORDERED that at the expiration of the period of suspension respondent shall be placed on disability inactive status; and it is further
ORDERED that prior to any application for restoration to practice respondent shall submit to a psychiatric examination by a physician selected by the Office of Attorney Ethics; and it is further
ORDERED that respondent shall not be restored to practice until he demonstrates that he is fit to practice; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and placement on disability inactive status and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.